Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 7, 1988, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While there may have been some inconsistencies in the testimony of the People’s witnesses, issues of credibility are primarily for the jury to resolve (see, People v Joyiens, 39 NY2d 197, 203; People v Ramjohn, 128 AD2d 904; People v Rosenfeld, 93 AD2d 872). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Turning to the defendant’s numerous claims of prejudicial error in the prosecutor’s questioning of witnesses and in his summation, the record does not support the defendant’s claim that remarks made by the prosecutor both at trial and during summation deprived him of a fair trial. While we strongly condemn some of the tactics employed by the prosecutor, the court rendered appropriate curative instructions which were accepted by defense counsel who did not request further admonitions. Thus, we conclude that the defendant was not deprived of his right to a fair trial by the conduct of the prosecutor (see, People v Galloway, 54 NY2d 396; People v Robinson, 137 AD2d 564, lv denied 71 NY2d 1032).
The defendant’s final contention is without merit. Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.